COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


                                                  §
 COSME OCHOA,                                                     No. 08-08-00228-CR
                                                  §
                   Appellant,                                       Appeal from the
                                                  §
 V.                                                               384th District Court
                                                  §
 THE STATE OF TEXAS,                                           of El Paso County, Texas
                                                  §
                   Appellee.                                     (TC# 20060D04271)
                                                  §

                                                  §

                                           OPINION

       Cosme Ochoa was convicted of accident involving injury or death related to a motor

vehicle accident. A jury convicted and sentenced him to 5 years’ imprisonment. Appellant now

raises three issues challenging the trial court’s suppression ruling, an in-court witness

identification, and the sufficiency of the evidence supporting the conviction. In Issue One, he

contends the trial court erred by denying his motion to suppress Mr. Vargas’s pretrial

identification. In Issue Two, Appellant asserts the “in-court identification” by Mr. Varga was

“tainted and unreliable” due to impermissibly suggestive pretrial identification procedures. In

Issue Three, Appellant challenges the legal and factual sufficiency of the evidence supporting the

conviction.

       On December 10, 2005, Mr. Oscar Vargas, of El Paso was in his car waiting to turn at the

intersection of Kingsway and Westway Boulevard. As Mr. Vargas waited to turn, a blue Ford

Escort sedan drove around his car, ran a red light, and struck a pedestrian. The Escort drove
away quickly, and did not return to the scene. Mr. Vargas stayed at the scene to help the injured

pedestrian. Later, through a police photo array, Mr. Vargas identified Appellant as the man

driving the Ford Escort.

       Appellant was charged with a violation of Texas Transportation Code Section 550.023,

which requires the operator of a vehicle involved in an accident resulting in the injury or death of

a person to stop at the scene, and in addition to providing information, to assist the injured

individual by transporting that person, or by calling for transportation and medical attention. See

TEX .TRANSP .CODE ANN . § 550.023 (Vernon 1999). Appellant was further charged with the use

of a deadly weapon, “a Ford motor vehicle,” during the commission of the offense. He filed a

motion to suppress Mr. Vargas’s identification, which was denied by the trial court at pretrial. A

jury convicted Appellant of the offense, determined a deadly weapon was used during the

commission of the crime, and sentenced Appellant to five years’ imprisonment.

       In Issues One and Two, Appellant challenges the trial court’s denial of his motion to

suppress, and its related ruling, admitting State’s Exhibit 37, the photo array in which Mr. Vargas

identified him as the driver.1 The State responds by arguing that Appellant has failed to preserve

these issues for appellate review due to defense counsel’s affirmative statement during trial that

there was, “no objection” to the admission of the same evidence which had been the subject of

the motion to suppress.

       The record supports the State’s argument. Appellant’s motion to suppress was targeted at

the photo array identification provided by Mr. Oscar Vargas, and eyewitness to the collision. The



       1
        During his trial testimony, and independent of Exhibit 37, Mr. Vargas identified
Appellant as the driver of the Ford Escort without objection.

                                                 -2-
trial court denied Appellant’s motion at the end of the suppression hearing. During the guilt-

innocence phase of trial, the State offered the photo array identification as Exhibit 37. Defense

counsel responded: “What is 37? There’s no objection, Your Honor.” The court admitted the

exhibit.

        When a pretrial motion to suppress evidence is overruled, the defendant is not required to

object to the admission of the evidence at trial to preserve the suppression issue for appeal.

Montes v. State, 876 S.W.2d 538, 539 (Tex.App.--El Paso 1994, no pet.). However, when the

defendant affirmatively asserts that he has “no objection” to the same evidence when it is

subsequently introduced at trial, he waives any error related to the admission of the evidence.

Bennet v. State, 831 S.W.2d 20, 21 (Tex.App.--El Paso 1992, no pet.). As a result, there is no

need to recount the suppression evidence or arguments in the instant case because any alleged

error was waived by defense counsel’s statement that there was “no objection” to the

identification. See TEX .R.APP .P. 33.1(a); Montes, 876 S.W.2d at 539. Accordingly, Issues One

and Two are overruled.

        In Issue Three, Appellant contends the evidence is legally and factually insufficient to

support his conviction. In a legal sufficiency review, we must consider all the evidence in a light

most favorable to the verdict to determine whether a reasonable minded juror could have found

the essential elements of the charged offense were proven beyond a reasonable doubt. Roberts v.

State, 273 S.W.3d 322, 326 (Tex.Crim.App. 2008). In making this determination, we must give

due deference to “the responsibility of the trier of fact to fairly resolve conflicts in testimony, to

weigh the evidence, and to draw reasonable inferences from basic facts to ultimate facts.”

Hooper v. State, 214 S.W.3d 9, 13 (Tex.Crim.App. 2007).


                                                  -3-
       The purpose of a factual sufficiency review is to answer a single inquiry: Considering all

the evidence in a neutral light, was a jury rationally justified in finding guilt beyond a reasonable

doubt? Grotti v. State, 273 S.W.3d 273, 283 (Tex.Crim.App. 2008). The record fails to meet

this standard if: (1) the evidence supporting the verdict is so weak that the verdict seems clearly

wrong and manifestly unjust; or (2) the evidence supporting the verdict is outweighed by the

great weight and preponderance of contrary evidence, rendering the verdict clearly wrong and

manifestly unjust. Grotti, 273 S.W.3d at 283. A new trial will only be granted when the

reviewing court determines, on an objective basis, that the great weight and preponderance of the

evidence contradicts the jury’s verdict. Watson v. State, 204 S.W.3d 404, 417 (Tex.Crim.App.

2006). As is the case under either sufficiency standard, our review should not intrude on the fact

finder’s role as the sole judge of weight and credibility attributed to witness testimony. See

Johnson v. State, 23 S.W.3d 1, 7 (Tex.Crim.App. 2000).

       Appellant presents two arguments in support of his conclusion that the evidence is

insufficient to support the conviction. First, he argues that only one of the numerous witnesses

called by the State was a witness to the actual collision. Second, he contends that Mr. Vargas’s

credibility, as the sole eye-witness, was questionable. In order to sustain these arguments, we

would be forced to interfere with the jury’s role as fact finder, arbitor of conflicts in the evidence,

and judge of witness credibility. We decline to do so. Under either a light most favorable to the

verdict, or under a neutral light, neither of these arguments provide a basis for this Court to

determine a rational jury could not have determined the State carried its burden of proof in this

case. Having determined the evidence is legally and factually sufficient to support the

conviction, we overrule Issue Three.


                                                  -4-
       Having overruled all of Appellant’s issues, the trial court’s judgment is affirmed.




July 21, 2010
                                              DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)




                                               -5-